
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.22

EMPLOYMENT AGREEMENT


        EMPLOYMENT AGREEMENT dated effective as of the 31 day of January, 2002,
between AmeriVision Communications, Inc., an Oklahoma corporation (the
"Company"), and Al Jones (the "Executive").

        The Executive possesses considerable knowledge and expertise relating to
the management of technology-oriented businesses, especially in the
telecommunications field. The Company desires to avail itself of such knowledge
and expertise by employing the Executive, and the Executive desires to accept
such employment, on the terms and conditions hereinafter set forth.

        NOW, THEREFORE, in consideration of the promises and the mutual
covenants and obligations hereinafter set forth, the parties agree as follows:

1.Employment. The Company hereby employs the Executive, and the Executive hereby
accepts employment by the Company, on the terms and conditions hereinafter set
forth.

2.Term. The employment of the Executive under this Agreement shall be for the
period (the "Employment Period") commencing on January 31, 2002 (the
"Commencement Date"), and ending on: (i) the second (2nd) anniversary of the
Commencement Date (such second (2nd) anniversary being referenced in this
Agreement as the "Scheduled Termination Date"), or (ii) such earlier date (the
"Termination Date") on which the employment of the Executive shall terminate in
accordance with the provisions of this Agreement.

3.Duties. The Company shall initially employ the Executive as its Director of
Public Relations reporting to the Chief Executive Officer (the "CEO"). During
the Employment Period, the Executive shall use the Executive's best efforts to
achieve those goals set forth on Schedule "A", attached to this Agreement and
incorporated into this Agreement by reference, and shall perform well and
faithfully such duties for, and render such services to, the Company in the
conduct of the Company's businesses as are from time to time assigned to the
Executive by the CEO and are consistent with such position.

4.Time to be Devoted to Employment. Except for reasonable vacations and, subject
to Section 8.1, absences due to temporary illness or incapacity, during the
Employment Period the Executive shall devote substantially all of Executive's
working time, attention and energies to the business of the Company; provided,
however, the Executive may engage in any of the following activities (the
"Stipulated Activities"): (i) with the approval of the CEO, serving as a
director or member of any committee of any organization and (ii) delivering
lectures, fulfilling speaking engagements and engaging in charitable and
community activities to the extent and in the manner consistent with the
Executive's engagement in such activities prior to the Commencement Date, so
long as such activities are not, in the reasonable judgment of the CEO,
inconsistent with any provision of this Agreement. During the Employment Period,
the Executive shall not be engaged in any business activity (other than the
Stipulated Activities) which, in the reasonable judgment of the CEO, conflicts
with the Executive's duties under this Agreement, whether or not such activity
is pursued for gain, profit or other pecuniary advantage.

5.Compensation.

        5.1  Base Salary. The Company shall pay to the Executive an annual base
salary (the "Base Salary") during the Employment Period at a rate of $80,000.00
pen annum, payable in such installments (but not less often than monthly) as is
generally the policy of the Company with respect to its other executives.

        5.2  Bonus. In addition to the Base Salary, the Executive may receive a
bonus payment (the "Bonus) as determined by the CEO from time to time subject to
Schedule "A" attached hereto and the provisions of Section 12 of this Agreement.

--------------------------------------------------------------------------------




        5.3.  Insurance. The Company may, at its sole option and expense,
maintain life insurance policies (collectively, the "Insurance Policies")
covering the Executive in such amounts as the Company shall determine in the
event of the death of the Executive. The Executive will cooperate with the
Company and provide such information or other assistance as the Company may
reasonably request in connection with the Company's obtaining and maintaining of
the Insurance Policies.

6.Expenses. The Company shall reimburse the Executive, in accordance with the
practice from time to time for other executives of the Company, for all
reasonable and necessary travel expenses and other disbursements incurred by the
Executive for or on behalf of the Company in the performance of duties under
this Agreement.

7.Benefits. During the Employment Period, the Executive shall be entitled to all
benefits as are made generally available from time to time to other executives
of the Company, including, but not limited to, life insurance, health insurance
and any other insurance benefits as are provided to its executives generally.

8.Involuntary Termination.

        8.1  Disability. If the Executive is incapacitated or disabled by
accident, sickness or otherwise so as to render the Executive mentally or
physically incapable of performing the services required to be performed by the
Executive under this Agreement for a period of one hundred eighty
(180) consecutive days or longer or for an aggregate of one hundred eighty
(180) days during any twelve-month period (such condition being hereinafter
referred to as a "Disability"), the Company may, at that time or within any
reasonable time (not less than thirty (30) days) thereafter, at its option,
terminate the employment of the Executive under this Agreement immediately upon
giving the Executive written notice to that effect (such termination, as well as
a termination under Section 8.2, being referenced in this Agreement as an
"Involuntary Termination".

        8.2  Death. If the Executive dies during the Employment Period, the
Employment Period shall be deemed to have terminated as of the date of the
Executive's death.

9.Termination for Cause. The Company may terminate the employment of the
Executive under this Agreement at any time for cause (as hereinafter defined)
(such termination being referenced in this Agreement as a "Termination for
Cause") by giving the Executive written notice of such termination, such
termination to take effect immediately upon the giving of such notice to the
Executive; provided, however, that prior to the giving of such notice: (i) the
CEO shall have given the Executive prior written notice of the meeting with he
CEO at which such termination is to be considered, specifying in detail the
nature of the alleged cause, and (ii) the Executive shall have been given an
opportunity to be heard at such meeting. As used in this Agreement, the term
"cause" shall mean:

(A) the Executive's knowing and willful misconduct with respect to the business
and affairs of the Company, including a material violation by the Executive of
any policy of the Company relating to ethical business conduct or practices or
fiduciary duties of an executive of the Company, (B)the Executive's knowing and
willful neglect of duties or knowing failure to act (where action would
reasonably be required and where such failure to act is not the result of the
reasonable and prudent exercise of business judgment by the Executive) which
materially adversely affects the business and affairs of the Company, (C) the
breach by the Executive of any of the provisions of this Agreement, which breach
(if it, in the reasonable judgment of the CEO, can be cured) has not been cured
by the Executive within a reasonable time specified by the CEO in a notice to
the Executive or (D) the conviction of the Executive of a felony or the
commission by the Executive of an act involving moral turpitude or fraud. In no
event shall cause include, nor shall Executive be terminated pursuant to this
Section 9 for, failure to meet the goals described in Section 3 and set forth in
Schedule "A".

--------------------------------------------------------------------------------

10.Termination without Cause. The Company may terminate the employment of the
Executive under this Agreement on ninety (90) days written notice to the
Executive without cause (such termination being referenced in this Agreement as
a "Termination without Cause").

11.Voluntary Termination. The Executive may terminate the employment of the
Executive under this Agreement on one hundred twenty (120) days prior written
notice to the Company (such termination being referenced in this Agreement as a
"Voluntary Termination"). Upon the giving of such notice of Voluntary
Termination, the Company, in its sole discretion may accelerate the Termination
Date to any day between and including the day such notice is given and one
hundred twenty (120) days.

12.Effect of Termination.

        12.1 Payments to Termination Date. Except as provided in
Section12.2,upon the termination of the Executive's employment under this
Agreement for any reason whatsoever, neither the Executive nor Executive's
beneficiaries or estate shall have any further rights or claims against the
Company under this Agreement except to receive: (i) the unpaid portion, if any,
of the Base Salary pursuant to Section 5.1 computed on a pro rata basis to the
Termination Date (based on the actual number of days elapsed over a year of
three hundred sixty-five (365) or three hundred sixty-six (366) days, as
applicable), (ii) reimbursement for any expenses for which the Executive shall
not have been reimbursed as provided in Section 6 and (iii) any unpaid accrued
benefits of the Executive pursuant to Section 7.

        12.2 Other Payments. In the event of termination of the Executive's
employment under this Agreement as a result of the death of the Executive, the
estate of the Executive shall continue to receive the Base Salary pursuant to
Section 5.1 through the date which is three (3) months following the Termination
Date. In the event of a Termination without Cause of the Executive's employment
under this Agreement, the Executive shall continue to receive the Base Salary
pursuant to Section 5.1 through the date which is three (3) months following the
Termination Date. In the event of the Voluntary Termination of the Executive's
employment under this Agreement, the Executive shall continue to receive the
Base Salary pursuant to Section 5.1 through the date which is four (4) months
following the giving of the Notice of Voluntary Termination (less Base Salary
paid under Section 12.1) notwithstanding the Company may have accelerated the
Termination Date for Voluntary Termination under Section 11.

13.Disclosure of Information.

        13.1 Confidential Information. The Executive recognizes and acknowledges
that the trade secrets, proprietary information and other information and
processes of the Company, as they may exist from time to time, are valuable,
special and unique assets of the Company, the access to and knowledge of which
are essential to the Executive's performance of Executive's duties under this
Agreement. The Executive will not, at any time prior to or after the expiration
of the Stipulated Period (as defined in Section 15.1), in whole or in part,
disclose such secrets, information or processes to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever
(whether or not for profit and whether or not in connection with any business,
educational, lecturing, publishing or other activities undertaken by the
Executive), nor shall the Executive make use of any such secrets, information or
processes for Executive's own purposes or for the benefit of any person, firm,
corporation, association or other entity (except the Company) under any
circumstances, at any time prior to or after the expiration of the Stipulated
Period, except as required by law, as authorized in writing by order of the CEO
or as necessary in the ordinary course of the Executive's performance of
Executive's duties under this Agreement.

        13.2 Delivery. Upon the termination of the Employment Period for any
reason, or upon the demand by the Company at any time, the Executive shall
deliver to the Company all memoranda, books, papers, letters, formulae and other
data, and all copies thereof and

--------------------------------------------------------------------------------




therefrom, which: (i) in any way relate to the business of the Company as
conducted or as planned to be conducted on the date of such termination (the
"Business") and were made by the Executive or otherwise came into Executive's
possession or under Executive's control at any time period to the expiration of
the Stipulated Period, or (ii) relate to any work, inventions, ideas,
disclosures and improvements subject to Section 14.1.

        13.3 Other Restrictions. Nothing in this Section 13 shall abrogate or
reduce any other restrictions on the Executive under applicable law.

14.Transfer and Assignment of Work.

        14.1 Intellectual Property. Subject to the last sentence of this
Section14.1, the Executive hereby transfers and assigns to the Company, or to
any other person or entity designated by the CEO, the entire right, title and
interest of the Executive in and to all work, inventions, ideas, disclosures and
improvements, whether patented or unpatented, and copyrightable material, made,
conceived, reduced to practice or learned by the Executive, solely or jointly,
or in whole or in part, at any time on or prior to the date of termination of
the Employment Period, which in any way relate or pertain to the Business (the
"Work"). The Executive shall promptly communicate and disclose to the Company,
and shall maintain corporate notebooks containing, all information, details and
data pertaining to the Work. The Executive shall, at any time (including any
time after the termination of the Employment Period), execute and deliver to the
Company such formal transfers and assignments and such other papers and
documents as may be required to the Executive to perfect the Company's rights
under this Agreement and to permit the Company or any person or entity so
designated by the CEO to file and prosecute patent applications and, as to
copyrightable material, to obtain copyrights thereon. The Executive shall
deliver the aforementioned corporate notebooks to the Company promptly upon the
termination of the Employment Period for any reason (and promptly upon any
creation of or supplement to such corporate notebooks thereafter) or upon the
demand by the Company at any time, Any Work, of the Executive within one
(1) year following the termination of the Employment Period shall be deemed to
fall within the provisions of this Section 14.1 unless proved by the Executive
to have been first conceived and made following such termination.

        14.2 Other Restrictions. Nothing in this Section 14 shall abrogate or
reduce any other restrictions on the Executive under applicable law.

15.Nonsolictatiou Covenant with Respect to the Business.

        15.1 Nonsolicitation. The Executive shall not, at any time prior to the
termination of the Employment Period or during the two-(2)-year period ending on
the second (2) anniversary of the Termination Date or Scheduled Termination Date
(as the case may be) (such two-(2)-year period being referenced in this
Agreement as the "Stipulated Period"): (i) interfere with, disrupt or attempt to
disrupt the relationship, contractual or otherwise, between the Company and any
third party, including, but not limited to, any client, user of Company
services, customer, licensee, supplier, vendor, contractor, consultant, advisor,
director or employee of the Company. The Executive shall be deemed to have
violated the provisions of the foregoing sentence if Executive shall:
(A) solicit, hire or otherwise retain the services of any person who shall have
been an employee of the Company within the immediately preceding
twelve-(12)-month period or (B) be an employee, officer or director of,
consultant to or owner of an equity interest in any person or entity engaged or
intending to engage in any activity which would violate the provisions of the
foregoing sentence if engaged by the Executive.

        15.2 Duty to Inform. During the Employment Period and the Stipulated
Period, the Executive shall inform all Designated Persons (as defined below) of
the existence of this Agreement and the relevant terms of this Agreement
(including, without limitation, Sections 13, 14 and 15). As used in this
Agreement, the terms "Designated Person" shall mean any

--------------------------------------------------------------------------------




person or entity proposing to hire or retain the Executive as an employee,
officers, manager, director, contractor, consultant or advisor.

16.Acknowledgements by the Executive. The Executive understands that the
restrictions contained in Sections 13, 14 and 15 may limit Executive's ability
to earn a livelihood in a competing business, but the Executive nevertheless
believes that Executive has received and will receive sufficient consideration
and other benefits as an employee of the Company and as otherwise provided under
this Agreement to clearly justify such restrictions which, in any event (given
Executive's education, skills and ability), the Executive does not believe would
prevent Executive from earning a living.

17.Enforcement: Severability; Etc. It is the desire and intent of the parties
that the provisions of this Agreement shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of such
Agreement shall be adjudicated to be invalid or unenforceable, such provisions
shall be deemed amended to delete therefrom the portion thus adjudicated to be
invalid or unenforceable, such deletion to apply only with respect to the
operation of such provision in the particular jurisdiction in which such
adjudication is made.

18.Remedies. The Executive acknowledges and understands that the provisions of
Sections 13, 14 and 15 of this Agreement are of a special and unique nature, the
loss of which cannot be adequately compensated in damages by an action at law
and that the breach or threatened breach of these provisions of this Agreement
would cause the Company irreparable harm. In the event of a breach or threatened
breach by the Executive of these provisions of this Agreement, the Company shall
be entitled to an injunction restraining Executive from such breach. Nothing
contained in this Agreement shall be construed as prohibiting the Company from
or limiting the Company in pursing any other remedies available for any breach
or threatened breach of this Agreement. All remedies available to Company are
cumulative and not alternative.

19.Notices. All notices, claims, certificates, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given, delivered and received if personally delivered or if sent
by nationally-recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:

        (a)  If to the Executive, at Executive's last address appearing in the
records of the Company; and

        (b)  If to the Company, at:

AmeriVision Communications, Inc.
5900 Mosteller Drive
Suite 1600
Oklahoma City, Oklahoma 73112;

or such other address as the party to whom notice is to be given may have
furnished to the other parties in writing in accordance with this Agreement. Any
such notice or communication shall be deemed to have been delivered and
received: (i) in the case of personal deliver, on the date of such deliver,
(ii) in the case of nationally-recognized overnight courier, on the next
business day after the date when sent, (iii) in the case of telecopy
transmission, when received, and (iv) in the case of mailing, on the fifth (5th)
business day following the day on which such communication is posted.

20.Governing Law. This Agreement will be governed by, and construed and enforced
in accordance with, the laws of the State of Oklahoma, applicable to agreements
made and to be performed wholly therein.

--------------------------------------------------------------------------------

21.Waiver of Breach. The waiver by any party of a breach of any provision of
this Agreement by any other party must be in writing and shall not operate or be
construed as a waiver of any other or subsequent breach by such other party.

22.Entire A2reement: Amendments. This Agreement (together with the other
writings referenced in this Agreement) contains the entire agreement between the
parties with respect to the subject matter of this Agreement and supersedes all
prior agreements or understandings between the parties with respect thereto.
This Agreement may be amended or any of its terms waived only by an agreement m
writing signed by the parties.

23.Headings. The Section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

24.Assignment. This Agreement is personal in its nature, and no party shall,
without the consent of the other party to this Agreement, assign or transfer
this Agreement or any rights or obligations under this Agreement; provided,
however, that the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the respective heirs, legal representatives and successors
of the parties including, with respect to the Company, successors by merger,
consolidation, transfer of all or substantially all of the assets of the Company
or otherwise.

25.Attorney's Fees. In the event this Agreement becomes the subject of
litigations between the parties, the prevailing party shall be entitled to
recover such party's reasonable attorney's fees and all costs of such action.

26.Survival. The terms of Sections 12, 14, 15, 16, 17, 18, 19, 20, 21, 22, 24,
25 and 26 shall survive termination of this Agreement.

27.Time. Time is of the essence of this Agreement.

        IN WITNESS WHEREOF, the parties have duly executed this Agreement as of
the date first above written.

    AmeriVision Communications, Inc.
 
 
By:
 
/s/  KENNETH R. KOLEK      

--------------------------------------------------------------------------------

    Name: Kenneth R. Kolek
Title: Chairman and CEO

--------------------------------------------------------------------------------

Schedule "A"
Goals To Employment Agreement of Al Jones

        Gross Bonus Pool Available: 25% of gross salary ($20,000) subject to
overall Company profitability

Goal


--------------------------------------------------------------------------------

  Measurement
Due Date

--------------------------------------------------------------------------------

  Bonus
Value

--------------------------------------------------------------------------------

  Establish and maintain an open and positive communication with all
shareholders giving accurate and timely information:       30 % Issue monthly
shareholder newsletter in order to keep shareholders informed   M—06/30/02
M—09/30/02
D—12/31/02      
Develop shareholder web page by partnering with Marketing Department
 
M—06/30/02
M—08/30/02
D—12/31/02
 
 
 
Develop and maintain shareholder relationships through one on one communications
 
M—06/30/02
M—09/30/02
D—12/31/0
 
 
 
Resolve any and all issues quickly and professionally to either the customers
satisfaction or a mutually agreed upon solution:
 
 
 
25
%
Maintain log of calls and issues with comments, complaints and resolutions.
Partner with Kelly Franks and Jerry McNeil as necessary to accomplish this goal.
 
M—06/30/02
M—9/30/02
D—12/31/02
 
 
 
To partner with Human Resources and the Corporate Chaplain portraying a positive
and caring leadership role with all employees.
 
 
 
20
% Establish company store for employees to purchase shirts, hats, pens, pads,
etc.   M—06/30/02
M—09/30/02      
Create a company newsletter, detailing employee profiles, birthdays,
anniversaries and special events
 
M—06/30/02
 
 
 
Participate in two training events that will enhance skills and increase
knowledge in Public Relations and SEC regulations.
 
 
 
 
  Host one annual department employee event.       10 %
Two written reports to CEO describing knowledge gained in these activities and
how it will be used
 
M—06/30/02
M—09/30/02
D—12/31/02
 
 
 

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
